DETAILED ACTION
This action is in response to the amendment filed on 7/9/2021 which was filed in response to the Non-Final Rejection dated 3/24/2021.
The text of those sections of Title 35 U.S. Code not included in this action can be found in a prior office action.
Any rejections made in a previous office action and not repeated below are hereby withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 30-31, 38-39, 46, and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al (USPGPUB 2016/0198576) in view of Park et al (“3D-printable, highly conductive hybrid composites employing chemically-reinforced, complex dimensional fillers and thermoplastic triblock copolymers”), non-patent literature of record.
Regarding claims 30-31, Lewis discloses direct-write fabrication of 3D functional parts [0001]. The 3D functional part is formed by extruding and depositing structural and conductive filaments wherein the conductive filaments form interconnections with at least one functional electronic device [0005] [0008]. The conductive filament can be extruded from a conductive ink formulation comprising conductive particles dispersed in a solvent [0045]. The conductive particles can comprise conductive flakes such as silver flakes (An extrudable conductive ink composition comprising a plurality of metal flakes dispersed in a solvent) [0045]. The conductive ink is preferably viscoelastic with a non-linear shear dependence whereby the conductive ink can flow through a deposition nozzle during 3D printing and yet be able to retain its filamentary shape after exiting the print head (the composition exhibiting high shear thinning such that the composition presents a low viscosity when passed through an extrusion nozzle and a higher viscosity upon deposition) [0054]. Deposition of the filament can continue on the first layer thus forming an additional layer of the 3D structure [0060]. The 3D structures are built layer by layer (wherein the extrudable conductive ink composition facilitates a 3-D printing process in which an object is created by laying down successive layers of the ink composition) (whereby upon extrusion each layer hardens as it is deposited and subsequent layers bond to previous layers) [0036]. In one embodiment, Example 1, 11 g of silver flake, 1.25 g pentyl acetate, 0.203 g nitrocellulose, and 0.5 g nitrocellulose additives are mixed together to form a silver ink suitable for 3D printing [0101]. Examiner’s note: this weight percentage of the metal flakes is 11 g metal flakes divided by the sum of the mass of the components in the ink composition (12.953 g) multiplied by 100% or 85 wt% (wherein a weight percentage of said metal flakes in the ink composition is between about 80% and 90%) (The conductive ink composition of Claim 30, wherein the weight percentage of the metal flakes in the ink composition is between about 85% and 90% - claim 31). Lewis further discloses that the conductive ink can include a viscosifying agent to impart the desired level of viscosity to the conductive ink and also to improve the structural integrity of the printed and dried filaments [0050]. The viscosifying agent can comprise a polymer [0050].
Lewis is silent with regard to the ink composition having one or more solubilized diblock or triblock copolymers; the diblock or triblock copolymers having an A-B, A-B-A, or A-B-C block-type structure in which the A-blocks and C-blocks are an aromatic-based polymer or an acrylate-based polymer and the B-blocks are an aliphatic-based polymer.
Park discloses high conductivity and low-temperature processability 3D-printable electrodes formed from conductive hybrid composites using chemically anchored carbon-to-metal hybrids and thermoplastic triblock copolymers [Title and Abstract]. The composite includes conductive fillers and a thermoplastic polystyrene-polyisoprene-polystyrene (SIS) triblock copolymer [pg 5073, last paragraph of Introduction]. The high conductivity is achieved in a filler-polymer composite by using 1-dimensional carbon nanotubes (CNTs) and Ag flakes chemically anchored with carboxyl-terminated Ag nanoparticles (NPs) as a chemical interfacial mediator inside a polymer matrix [id]. All of the constituents of the composite, including fillers and polymers, are capable of being dispersed in an organic solvent medium [pg 5077, right column]. The SIS triblock copolymer has a low glass transition temperature leading to enhanced adhesion to the PET substrate [pg 5079, left column]. An annealing process at a mild temperature leads to a partially melted polymeric substance which produces welding-like adhesion properties on substrates without the aid of adhesion promoters [pg 5079, left column]. The thermoplastic triblock copolymer also leads to a reduction in mechanical brittles relative to PS-based composite paste [pg 5079, right column]. The 3-D printable fluids possess a pseudo-solid nature by virtue of a high storage modulus which enables the filament ejected through the nozzle to pile up on substrates [pg 5079, left column].
Lewis and Park are analogous because both disclose fabrication of 3D components by using extrudable ink compositions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Park’s SIS triblock copolymer as Lewis’s viscosifying agent (An extrudable conductive ink composition comprising…one or more solubilized diblock or triblock copolymers; the diblock or triblock copolymers having an A-B, A-B-A, or A-B-C block-type structure in which the A-blocks and C-blocks are an aromatic-based polymer or an acrylate-based polymer and the B-blocks are an aliphatic-based polymer).  One of ordinary skill in the art would have been motivated to use Park’s SIS triblock copolymer as Lewis’s viscosifying agent because this would lead to enhanced adhesion with underlying layers, obviate the need for adhesion promoters, and result in superior mechanical properties such as reduced brittleness as disclosed by Park and as desired by Lewis. Lewis discloses that the viscosifying agent imparts a desired level of viscosity to the conductive ink and desirably improves the structural integrity of the printed and dried filaments [0050]. Park discloses that the SIS polymer provides sufficient viscosity [pg 5079, right column] and improved structural integrity in the form of reduced brittleness [pg 5079, right column]. Lewis also discloses the desirability of the formation of a strong bond between the conductive filament and the underlying substrate [0046]. Park discloses enhanced adhesion of the deposited filament by use of the SIS polymer, especially when used in conjunction with annealing (see above). Lewis discloses that annealing is an optional step in order to increase bonding between adjacent layers [0077] [0101]. 
Regarding claim 38, Lewis further discloses that additives such as surface tension modifiers can be added to the ink composition (The conductive ink composition of Claim 30, wherein the conductive ink composition further comprises a surfactant) [0052].
Regarding claim 39, Lewis discloses that the viscosifying agent can also comprise a polymer latex in addition to the aforementioned viscosifying polymer (The conductive ink composition of claim 30, wherein the conductive ink composition further comprises at least one homopolymer, copolymer, terpolymer, or higher polymer in addition to the one or more diblock or triblock copolymers) [0050].
Regarding claim 46, Lewis is silent with regard to the shear thinning threshold of the composition/paste.
As to the claimed shear thinning threshold, the examiner notes that the prior art generally teaches the claimed invention (the extrudable conductive ink composition of claim 30) and as such it would be expected to have similar properties.  The examiner notes that the courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, “the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on ‘inherency’ under 35 USC 102, or ‘prima facie obviousness’ under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.” In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).  The Examiner notes that the original disclosure of the present invention discloses that the shear thinning threshold of less than or equal to 0.02 rad/s is an indication that the ink will have shear thinning behavior appropriate for 3-D printing of objects by solvent casting [0084]. Table 2 of the present invention shows many embodiments of the present invention that meet the claimed shear thinning threshold [0084-85] [Table 2]. Lewis in view of Park discloses compositions using the same or similar components in similar amounts (i.e., silver flake at 85 wt%, organic solvent, and SIS tri-block copolymer) (see [0047-48] of Lewis for a list of solvents) (compare with inks in Table 1, paragraph [0082] of the present invention). Since the prior art discloses a composition similar to those of the present invention which exhibits shear thinning and which can be appropriately used for 3-D printing of objects using solvent casting (see claim 30 above), the examiner believes the claimed properties are either anticipated or highly obvious (The conductive ink composition of Claim 30, wherein the composition exhibits a shear thinning threshold of less than or equal to 0.02 rad/s).
Regarding claim 64, Lewis discloses that the silver flakes have a diameter/width of 5-8 microns in Example 1 (The conductive ink composition of Claim 30, wherein said plurality of metal flakes have a particle size in any of x and y dimensions in a range of about 2 micrometers to about 15 micrometers) [0101]. Examiner’s note: the claimed term “x and y dimensions” does not specify/limit the claimed particle size to a specific direction since the x and y dimensions can be any direction. Therefore, Lewis’s particles having a diameter falling within the claimed range meets this limitation.

Claims 32-35 and 42-45 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al and Park et al as applied to claim 30 above, and further in view of Wu et al (USPGPUB 2012/0232206) as evidenced by Duncan et al (USPGPUB 2019/0300741).
Regarding claims 32-33, the limitations of claim 30 have been set forth above. Lewis further discloses that a variety of organic solvents, alcohols, and polar solvents can be used in the ink composition [0047-48].
Lewis is silent with regard to using a hydrocarbon solvent.
Wu discloses a conductive ink formulation comprising silver nanoparticles which has optimal performance, such as, reduced coffee ring effect, improved adhesion to substrates, and extended drying time in the print head [0001]. The ink is comprised of at least metal nanoparticles comprising silver, an optional resin and a mixture of ink vehicles (such as solvents) [0019]. The resin can be styrene block copolymers such as styrene-butadiene-styrene (SBS) copolymer, styrene-isoprene-styrene (SIS) copolymer, or styrene-ethylene/butylenes-styrene (SEBS) copolymer [0038]. The composition can be printed onto a substrate, then annealed to form conductive features on a substrate [0019]. A specific mixture of ink vehicles or solvents achieves enhanced properties such as reduction in coffee ring effect, extended drying time in the printhead nozzles due to use of a low vapor pressure solvent, and better dispersibility for silver particles even at a high silver content in the ink formulation (up to 90 wt%) [0020-21]. The mixed solvents provide better dispensability of the silver nanoparticles and substantial absence of large nanoparticle agglomerates [0037] [0057]. At least one of the solvents has a vapor pressure of less than 1 mm Hg at 25 degrees C and can include tetralin [0025]. The ink also exhibits enhanced adhesion to the substrate [0037].
Wu is analogous because it discloses solvent-based conductive inks.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a mixture of solvents including a low vapor pressure solvent such as tetralin in Lewis’s ink composition (The conductive ink composition of Claim 30, wherein the solvent comprises a hydrocarbon solvent – claim 32) (The conductive ink composition of claim 30, wherein the solvent comprises an aromatic hydrocarbon solvent, or a bicyclic aromatic hydrocarbon solvent or tetralin – claim 33).  One of ordinary skill in the art would have been motivated to use such a solvent mixture because this would result in enhanced dispersibility of Lewis’s conductive particles in the ink composition, enhanced dispensability with reduced agglomeration, and superior adhesion to the substrate as disclosed by Wu above. Lewis discloses high silver content ink compositions (85 wt% in an embodiment, see claim 30 above) and a desirability for the solvent to promote formation of a strong bond between the conductive filament and the underlying substrate [0046].
Regarding claims 34-35 and 42-45, according to Duncan, tetralin has a vapor pressure of 0.18 mm Hg at 20 degrees C and an evaporation rate of 0.035 (The conductive ink composition of Claim 30, wherein the solvent has a vapor pressure less 5 mm Hg at 200C – claim 34) (The conductive ink composition of Claim 30, wherein the solvent has an evaporation rate of less than 0.5 – claim 35) (wherein the solvent has a vapor pressure less than 2 mm Hg at 20°C – claim 42) (less than 1 mm Hg at 20°C – claim 43) (less than 0.5 mm Hg at 20°C – claim 44) (The conductive ink composition of Claim 30, wherein the solvent has an evaporation rate of less than 0.1 – claim 45) [0093] [Table 5].

Claims 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al and Park et al as applied to claim 30 above, and further in view of Shiozawa (WO 2017/026420A1 using USPGPUB 2018/0230287 as the English translation).
Regarding claims 36-37, the limitations of claim 30 have been set forth above.
Lewis is silent with regard to the composition further comprising a curable vinyl-containing monomer (claim 36). Lewis is silent with regard to the composition comprising a thermal or photo-induced free radical generator (claim 37).
Shiozawa discloses an electroconductive composition, a conductor, and a flexible printed wiring board [0001]. Objects of the invention include providing an electroconductive composition capable of forming a conductor having excellent stretchability and electrical resistance stretchability [0006]. The electroconductive composition contains at least one selected from a block copolymer and a functional group-containing elastomer and an agglomerate of silver powder in the form of aggregate particles [0008]. The conductive composition can contain both a block copolymer and a functional group-containing elastomer [0022]. Examples of the block copolymer include those having the formulas X-Y or X1-Y-X2 wherein X, X1, and X2 include PMMA, polystyrene (PS), and the like and Y can include poly-n-butylacrylate (PBA) and polybutadiene (PB) [0023-0034]. An organic solvent can be used in the composition and the block copolymers are dissolved in the solvent [0076]. The functional group-containing elastomer improves the flexibility and cross-linkability of the obtained cured coating film and imparts further excellent solvent resistance thereto [0041]. The elastomers including a (meth)acryloyl group are preferable in terms of their solvent resistance [0041]. In example 1-10, acrylate monomer M5700 (2-hydroxy-3-phenoxy acrylate) is present in the composition [pg 8, Table 3]. Peroxide is added to the composition as a polymerization initiator, particularly when the composition contains a functional group-containing elastomer [0054]. When the functional group-containing elastomer is an elastomer containing a radical-polymerizable functional group such as a (meth)acryloyl group, the elastomer starts radical reaction [0054].  As a result, the elastomer is cured at low temperature in a short time, and can have an improved solvent resistance [0054].
Shiozawa is analogous because it discloses a silver-based electroconductive composition comprising block copolymers that can be printed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add Shiozawa’s functional elastomer and polymerization initiator to Lewis in view of Park’s ink composition (The conductive ink composition of Claim 30, wherein the conductive ink composition further comprises a curable vinyl-containing monomer or mixture of vinyl- containing monomers – claim 36).  One of ordinary skill in the art would have been motivated to add such components to Lewis in view of Park’s composition because this would improve the flexibility/stretchability, the electrical resistance stability, and the solvent resistance of the formed conductor as disclosed by Shiozawa above. Park discloses the desirability of mechanical flexibility of printed electrodes [pg 5081, right column] [pg 5082, left column] and undesirability of mechanical brittleness [pg 5079, right column]. Electrical resistance stability would be desirable in Lewis’s deposited conductive filaments. 
Examiner’s note: regarding claim 37 and the limitation “wherein the conductive ink composition further comprises a thermal or photo-induced free radical generator adapted to generate free radicals when subjected to heat or actinic radiation”, Shiozawa discloses di-t-butyl peroxide, dilauroyl peroxide, and dibenzoyl peroxide [0056]. These are the same as some of the peroxides listed in paragraph [0068] of the published specification of the present invention. Therefore, Shiozawa’s peroxide-based initiator meets the limitation “a thermal or photo-induced free radical generator adapted to generate free radicals when subjected to heat or actinic radiation”.

Claims 47-48, 55-56, 58, and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al (USPGPUB 2016/0198576) in view of Park et al (“3D-printable, highly conductive hybrid composites employing chemically-reinforced, complex dimensional fillers and thermoplastic triblock copolymers”), non-patent literature of record, and Lewis et al (USPGPUB 2016/0346997).
Regarding claim 47, Lewis ‘576 discloses direct-write fabrication of 3D functional parts [0001]. The 3D functional part is formed by extruding and depositing structural and conductive filaments wherein the conductive filaments form interconnections with at least one functional electronic device [0005] [0008]. The conductive filament can be extruded from a conductive ink formulation comprising conductive particles dispersed in a solvent [0045]. The conductive particles can comprise conductive flakes such as silver flakes (An extrudable conductive ink composition comprising a plurality of metal flakes dispersed in a solvent) [0045]. The conductive ink is preferably viscoelastic with a non-linear shear dependence whereby the conductive ink can flow through a deposition nozzle during 3D printing and yet be able to retain its filamentary shape after exiting the print head (wherein the extrudable conductive ink composition exhibits high shear thinning such that the composition presents a low viscosity when passed through an extrusion nozzle and a higher viscosity upon deposition) [0054]. Lewis further discloses that the conductive ink can include a viscosifying agent to impart the desired level of viscosity to the conductive ink and also to improve the structural integrity of the printed and dried filaments [0050]. The viscosifying agent can comprise a polymer [0050]. In one embodiment, Example 1, the silver flakes have a diameter/width of 5-8 microns (wherein said plurality of metal flakes have a particle size in any of x and y dimensions in a range of about 2 micrometers to about 15 micrometers) [0101].
Lewis ‘576 is silent with regard to the ink composition having one or more solubilized diblock or triblock copolymers; the diblock or triblock copolymers having an A-B, A-B-A, or A-B-C block-type structure in which the A-blocks and C-blocks are an aromatic-based polymer or an acrylate-based polymer and the B-blocks are an aliphatic-based polymer. Lewis ‘576 is silent with regard to the flakes having the claimed aspect ratio (a plurality of metal flakes having an aspect ratio defined by lengths in the x-, y-, and z-dimensions, such that the metal flakes have a z-dimension that is no more than 20% of the lesser of the x-dimension or the y-dimension).
Park discloses high conductivity and low-temperature processability 3D-printable electrodes formed from conductive hybrid composites using chemically anchored carbon-to-metal hybrids and thermoplastic triblock copolymers [Title and Abstract]. The composite includes conductive fillers and a thermoplastic polystyrene-polyisoprene-polystyrene (SIS) triblock copolymer [pg 5073, last paragraph of Introduction]. The high conductivity is achieved in a filler-polymer composite by using 1-dimensional carbon nanotubes (CNTs) and Ag flakes chemically anchored with carboxyl-terminated Ag nanoparticles (NPs) as a chemical interfacial mediator inside a polymer matrix [id]. All of the constituents of the composite, including fillers and polymers, are capable of being dispersed in an organic solvent medium [pg 5077, right column]. The SIS triblock copolymer has a low glass transition temperature leading to enhanced adhesion to the PET substrate [pg 5079, left column]. An annealing process at a mild temperature leads to a partially melted polymeric substance which produces welding-like adhesion properties on substrates without the aid of adhesion promoters [pg 5079, left column]. The thermoplastic triblock copolymer also leads to a reduction in mechanical brittles relative to PS-based composite paste [pg 5079, right column]. The 3-D printable fluids possess a pseudo-solid nature by virtue of a high storage modulus which enables the filament ejected through the nozzle to pile up on substrates [pg 5079, left column].
Lewis ‘576 and Park are analogous because both disclose fabrication of 3D components by using extrudable ink compositions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Park’s SIS triblock copolymer as Lewis ‘576’s viscosifying agent (An extrudable conductive ink composition comprising…one or more solubilized diblock or triblock copolymers; the diblock or triblock copolymers having an A-B, A-B-A, or A-B-C block-type structure in which the A-blocks and C-blocks are an aromatic-based polymer or an acrylate-based polymer and the B-blocks are an aliphatic-based polymer).  One of ordinary skill in the art would have been motivated to use Park’s SIS triblock copolymer as Lewis’s viscosifying agent because this would lead to enhanced adhesion with underlying layers, obviate the need for adhesion promoters, and result in superior mechanical properties such as reduced brittleness as disclosed by Park and as desired by Lewis. Lewis discloses that the viscosifying agent imparts a desired level of viscosity to the conductive ink and desirably improves the structural integrity of the printed and dried filaments [0050]. Park discloses that the SIS polymer provides sufficient viscosity [pg 5079, right column] and improved structural integrity in the form of reduced brittleness [pg 5079, right column]. Lewis also discloses the desirability of the formation of a strong bond between the conductive filament and the underlying substrate [0046]. Park discloses enhanced adhesion of the deposited filament by use of the SIS polymer, especially when used in conjunction with annealing (see above). Lewis discloses that annealing is an optional step in order to increase bonding between adjacent layers [0077] [0101]. 
Lewis ‘576 in view of Park is silent with regard to the flakes having the claimed aspect ratio (a plurality of metal flakes having an aspect ratio defined by lengths in the x-, y-, and z-dimensions, such that the metal flakes have a z-dimension that is no more than 20% of the lesser of the x-dimension or the y-dimension).
Lewis ‘997 discloses 3D printed composite structures [0002]. A 3D printable composite ink formulation comprises an uncured polymer resin, filler particles, and a latent curing agent, where the composite ink formulation comprises a strain-rate dependent viscosity [0005] [0060]. The filler particles are incorporated into the composite ink formulation for rheology control and/or to influence the mechanical or other properties, such as electrical, of the printed composite structure [0073]. The filler particles can be electrically conductive [0073]. The filler particles can include high aspect ratio particles having an aspect ratio greater than about 5 or higher, e.g. from about 5 to about 20, wherein the aspect ratio can be a length-to-width ratio or a length-to-thickness ratio [0075] [0079]. The high aspect ratio particles can have at least one short dimension (e.g. thickness and/or width) and can have a long dimension (e.g. length) [0076-77]. The long dimension is typically in the range of about 1 micron to about 5 microns [0077]. The high aspect ratio particles can become highly aligned in the shear and extensional flow field within the nozzle during deposition which can result in very effective stiffening in the cured composite structure along the direction of printing [0074]. 
Lewis ‘997 is analogous because it discloses 3D printed composite structures formed from a composite ink formulation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use high aspect ratio conductive flakes as Lewis ‘576’s conductive flakes.  One of ordinary skill in the art would have been motivated to use high aspect ratio flakes in Lewis 576’s ink composition because this would result in enhanced mechanical properties (i.e., improved stiffness) in the deposited structure as disclosed by Lewis ‘997 above. Lewis ‘576 discloses the desirability of having high structural integrity of the printed and dried filaments [0050]. Both Lewis ‘576 and Lewis ‘997 disclose composite ink formulations comprising conductive particles which can be deposited via extrusion through a nozzle to form 3D printed structures (see above and [0057] [0059] of Lewis ‘997). Both Lewis ‘576 and Lewis ‘997 disclose composite ink formulations that exhibit shear thinning (see above and [0061] of Lewis ‘997). Examiner’s note: Lewis ‘997’s disclosure above that the high aspect ratio particles can have at least one short dimension and an aspect ratio greater than 5 meets the limitation “a plurality of metal flakes having an aspect ratio defined by lengths in the x-, y-, and z-dimensions, such that the metal flakes have a z-dimension that is no more than 20% of the lesser of the x-dimension or the y-dimension”. When there is one short dimension (i.e., the z-dimension) and the aspect ratio is greater than 5, then the aforementioned limitation is met.
Regarding claims 48 and 58, Lewis ‘576 further discloses an embodiment, Example 1, wherein 11 g of silver flake, 1.25 g pentyl acetate, 0.203 g nitrocellulose, and 0.5 g nitrocellulose additives are mixed together to form a silver ink suitable for 3D printing [0101]. Examiner’s note: this weight percentage of the metal flakes is 11 g metal flakes divided by the sum of the mass of the components in the ink composition (12.953 g) multiplied by 100% or 85 wt% (wherein a weight percentage of said metal flakes in the ink composition is between about 80% and 90%) (The conductive ink composition of Claim 30, wherein the weight percentage of the metal flakes in the ink composition is between about 85% and 90% - claim 58).
Regarding claim 55, Lewis ‘576 further discloses that additives such as surface tension modifiers can be added to the ink composition (The conductive ink composition of Claim 30, wherein the conductive ink composition further comprises a surfactant) [0052].
Regarding claim 56, Lewis ‘576 discloses that the viscosifying agent can also comprise a polymer latex in addition to the aforementioned viscosifying polymer (The conductive ink composition of claim 30, wherein the conductive ink composition further comprises at least one homopolymer, copolymer, terpolymer, or higher polymer in addition to the one or more diblock or triblock copolymers) [0050].
Regarding claim 63, Lewis ‘576 is silent with regard to the shear thinning threshold of the composition/paste.
As to the claimed shear thinning threshold, the examiner notes that the prior art generally teaches the claimed invention (the extrudable conductive ink composition of claim 47) and as such it would be expected to have similar properties.  The examiner notes that the courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, “the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on ‘inherency’ under 35 USC 102, or ‘prima facie obviousness’ under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.” In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).  The Examiner notes that the original disclosure of the present invention discloses that the shear thinning threshold of less than or equal to 0.02 rad/s is an indication that the ink will have shear thinning behavior appropriate for 3-D printing of objects by solvent casting [0084]. Table 2 of the present invention shows many embodiments of the present invention that meet the claimed shear thinning threshold [0084-85] [Table 2]. Lewis ‘576 in view of Park and Lewis ‘997 discloses compositions using the same or similar components in similar amounts (i.e., silver flake at 85 wt%, organic solvent, and SIS tri-block copolymer) (see [0047-48] of Lewis ‘576 for a list of solvents) (compare with inks in Table 1, paragraph [0082] of the present invention). Since the prior art discloses a composition similar to those of the present invention which exhibits shear thinning and which can be appropriately used for 3-D printing of objects using solvent casting (see claim 47 above), the examiner believes the claimed properties are either anticipated or highly obvious (The conductive ink composition of Claim 47, wherein the composition exhibits a shear thinning threshold of less than or equal to 0.02 rad/s).

Claims 49-52 and 59-62 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al (‘576), Park et al, and Lewis et al (‘997) as applied to claim 47 above, and further in view of Wu et al (USPGPUB 2012/0232206) as evidenced by Duncan et al (USPGPUB 2019/0300741).
Regarding claims 49-50, the limitations of claim 47 have been set forth above. Lewis ‘576 further discloses that a variety of organic solvents, alcohols, and polar solvents can be used in the ink composition [0047-48].
Lewis ‘576 is silent with regard to using a hydrocarbon solvent.
Wu discloses a conductive ink formulation comprising silver nanoparticles which has optimal performance, such as, reduced coffee ring effect, improved adhesion to substrates, and extended drying time in the print head [0001]. The ink is comprised of at least metal nanoparticles comprising silver, an optional resin and a mixture of ink vehicles (such as solvents) [0019]. The resin can be styrene block copolymers such as styrene-butadiene-styrene (SBS) copolymer, styrene-isoprene-styrene (SIS) copolymer, or styrene-ethylene/butylenes-styrene (SEBS) copolymer [0038]. The composition can be printed onto a substrate, then annealed to form conductive features on a substrate [0019]. A specific mixture of ink vehicles or solvents achieves enhanced properties such as reduction in coffee ring effect, extended drying time in the printhead nozzles due to use of a low vapor pressure solvent, and better dispersibility for silver particles even at a high silver content in the ink formulation (up to 90 wt%) [0020-21]. The mixed solvents provide better dispensability of the silver nanoparticles and substantial absence of large nanoparticle agglomerates [0037] [0057]. At least one of the solvents has a vapor pressure of less than 1 mm Hg at 25 degrees C and can include tetralin [0025]. The ink also exhibits enhanced adhesion to the substrate [0037].
Wu is analogous because it discloses solvent-based conductive inks.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a mixture of solvents including a low vapor pressure solvent such as tetralin in Lewis ‘576’s ink composition (The conductive ink composition of Claim 47, wherein the solvent comprises a hydrocarbon solvent – claim 49) (The conductive ink composition of claim 47, wherein the solvent comprises an aromatic hydrocarbon solvent, or a bicyclic aromatic hydrocarbon solvent or tetralin – claim 50).  One of ordinary skill in the art would have been motivated to use such a solvent mixture because this would result in enhanced dispersibility of Lewis’s conductive particles in the ink composition, enhanced dispensability with reduced agglomeration, and superior adhesion to the substrate as disclosed by Wu above. Lewis discloses high silver content ink compositions (85 wt% in an embodiment, see claim 47 above) and a desirability for the solvent to promote formation of a strong bond between the conductive filament and the underlying substrate [0046].
Regarding claims 51-52 and 59-62, according to Duncan, tetralin has a vapor pressure of 0.18 mm Hg at 20 degrees C and an evaporation rate of 0.035 (The conductive ink composition of Claim 47, wherein the solvent has a vapor pressure less 5 mm Hg at 200C – claim 51) (The conductive ink composition of Claim 47, wherein the solvent has an evaporation rate of less than 0.5 – claim 52) (wherein the solvent has a vapor pressure less than 2 mm Hg at 20°C – claim 59) (less than 1 mm Hg at 20°C – claim 60) (less than 0.5 mm Hg at 20°C – claim 61) (wherein the solvent has an evaporation rate of less than 0.1 – claim 62) [0093] [Table 5].

Claims 53-54 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al (‘576), Park et al, and Lewis et al (‘997) as applied to claim 47 above, and further in view of Shiozawa (WO 2017/026420A1 using USPGPUB 2018/0230287 as the English translation).
Regarding claims 53-54, the limitations of claim 47 have been set forth above.
Lewis ‘576 is silent with regard to the composition further comprising a curable vinyl-containing monomer (claim 53). Lewis ‘576 is silent with regard to the composition comprising a thermal or photo-induced free radical generator (claim 54).
Shiozawa discloses an electroconductive composition, a conductor, and a flexible printed wiring board [0001]. Objects of the invention include providing an electroconductive composition capable of forming a conductor having excellent stretchability and electrical resistance stretchability [0006]. The electroconductive composition contains at least one selected from a block copolymer and a functional group-containing elastomer and an agglomerate of silver powder in the form of aggregate particles [0008]. The conductive composition can contain both a block copolymer and a functional group-containing elastomer [0022]. Examples of the block copolymer include those having the formulas X-Y or X1-Y-X2 wherein X, X1, and X2 include PMMA, polystyrene (PS), and the like and Y can include poly-n-butylacrylate (PBA) and polybutadiene (PB) [0023-0034]. An organic solvent can be used in the composition and the block copolymers are dissolved in the solvent [0076]. The functional group-containing elastomer improves the flexibility and cross-linkability of the obtained cured coating film and imparts further excellent solvent resistance thereto [0041]. The elastomers including a (meth)acryloyl group are preferable in terms of their solvent resistance [0041]. In example 1-10, acrylate monomer M5700 (2-hydroxy-3-phenoxy acrylate) is present in the composition [pg 8, Table 3]. Peroxide is added to the composition as a polymerization initiator, particularly when the composition contains a functional group-containing elastomer [0054]. When the functional group-containing elastomer is an elastomer containing a radical-polymerizable functional group such as a (meth)acryloyl group, the elastomer starts radical reaction [0054].  As a result, the elastomer is cured at low temperature in a short time, and can have an improved solvent resistance [0054].
Shiozawa is analogous because it discloses a silver-based electroconductive composition comprising block copolymers that can be printed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add Shiozawa’s functional elastomer and polymerization initiator to Lewis ‘576 in view of Park and Lewis ‘997’s ink composition (The conductive ink composition of Claim 47, wherein the conductive ink composition further comprises a curable vinyl-containing monomer or mixture of vinyl- containing monomers – claim 53).  One of ordinary skill in the art would have been motivated to add such components to Lewis in view of Park’s composition because this would improve the flexibility/stretchability, the electrical resistance stability, and the solvent resistance of the formed conductor as disclosed by Shiozawa above. Park discloses the desirability of mechanical flexibility of printed electrodes [pg 5081, right column] [pg 5082, left column] and undesirability of mechanical brittleness [pg 5079, right column]. Electrical resistance stability would be desirable in Lewis’s deposited conductive filaments. 
Examiner’s note: regarding claim 54 and the limitation “wherein the conductive ink composition further comprises a thermal or photo-induced free radical generator adapted to generate free radicals when subjected to heat or actinic radiation”, Shiozawa discloses di-t-butyl peroxide, dilauroyl peroxide, and dibenzoyl peroxide [0056]. These are the same as some of the peroxides listed in paragraph [0068] of the published specification of the present invention. Therefore, Shiozawa’s peroxide-based initiator meets the limitation “a thermal or photo-induced free radical generator adapted to generate free radicals when subjected to heat or actinic radiation”.

Response to Arguments
Applicant’s arguments with respect to claims 30-39, 42-56, and 58-64 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The Examiner notes that Applicant’s arguments relating to the filler weight percentage in Park’s ink composition on page 10 is persuasive. However, the new limitation in claim 30 limiting the weight percentage of the metal flakes in the ink composition to between about 80% and 90% necessitated the new grounds of rejection above for claim 30 and its dependent claims. The new limitation regarding the metal flake size in claim 47 necessitated the new grounds of rejection for claim 47 and its dependent claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASPER SABERI whose telephone number is (571)272-6294.  The examiner can normally be reached on Monday through Friday; 9 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank J Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JASPER SABERI
Examiner
Art Unit 1781



/JASPER SABERI/Examiner, Art Unit 1781